Per Curiam.
' While the jury in their special verdict found that the assets of the Clinch County Bank were liquidated by distribution thereof in kind to certain of the defendants who delivered up certain claims against the bank and paid all depositors in full, they also found that there was no fraud in the transaction; that the same was done by the superintendent of banks under order of the judge of the superior court; that there was no misrepresentation of fact by Huey, Carswell, Dame, Biberón, to the superintendent of banks or to any one else, including the plaintiffs; that there was no loss to any creditor of the bank by reason of any fraud, as contended; that the defendants to whom such assets of the bank were conveyed carried out their contracts and promises, and all depositors were paid off in full; and that such sales or transfers of the assets of the bank were not made without the consent and acquiescence of Peagler and Barnhill. All of these findings were supported by the evidence. There was no evidence that the plaintiffs objected to the plan of the superintendent of banks to liquidate the bank in this manner, but on the contrary there was evidence to the effect that they were aware of such plan and acquiesced therein, and that such plaintiffs thought that *682the plan of the superintendent was a good method of liquidation; and it did not appear that any stockholder of the bank was injured, by this method of liquidation. The headnotes do not require further elaboration.

Judgment affirmed on the mam hill of exceptions; cross-hill dismissed.


All the Justices concur.